     Case 2:18-cv-02731-MCE-DB Document 56 Filed 08/13/21 Page 1 of 2



 1   WRIGHT, FINLAY & ZAK, LLP
     Jonathan D. Fink, SBN 110615
 2   Nicole S. Dunn, SBN 213550
 3   4665 MacArthur Court, Suite 200
     Newport Beach, CA 92660
 4
     Tel: (949) 477-5050; Fax: (949) 608-9142
 5   Email: ndunn@wrightlegal.net
 6
     Attorneys for Defendant, Servis One, Inc. dba BSI Financial Services
 7
 8
 9                      UNITED STATES DISTRICT COURT
10
                       EASTERN DISTRICT OF CALIFORNIA
11
12
13   SCOTT FORBES, an individual; and             Case No: 2:18- CV-02731-MCE-DB
14   SANDRA FORBES, an individual
                                                  Hon. Morrison C. England, Jr.
15
                       Plaintiff,
16   vs.                                          ORDER DENYING
17                                                DEFENDANT’S EX PARTE
     SERVIS ONE, INC., dba BSI                    APPLICATION TO AMEND THE
18   FINANCIAL SERVICES; EXPERIAN                 SCHEDULING ORDER
19   INFORMATION SOLUTIONS, INC.;
     EQUIFAX INFORMATION
20
21                     Defendants.
22
23
24
25
26
27
28

                                            -1-
      ORDER DENYING DEFENDANT’S EX PARTE APPLICATION TO AMEND
                       THE SCHEDULING ORDER
     Case 2:18-cv-02731-MCE-DB Document 56 Filed 08/13/21 Page 2 of 2



 1         Good cause having not been shown, Defendant’s Ex Parte Application to
 2   Amend the Scheduling Order is DENIED. Fed. R. Civ. P. 16(b)(4) (“A schedule
 3   may be modified only for good cause and with the judge's consent.).
 4         IT IS SO ORDERED.
 5   Dated: August 12, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
      ORDER DENYING DEFENDANT’S EX PARTE APPLICATION TO AMEND
                       THE SCHEDULING ORDER
